Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement is being delivered to the purchaser identified on
the signature page to this Agreement (the “Subscriber”) in connection with its
investment in Hash Labs Inc., a Nevada corporation (the “Company”). The Company
is conducting a private placement (the “Offering”) for an amount of up to
$10,000,000, consisting of shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), at a purchase price of $5.00 (the
“Purchase Price”) per such share for an aggregate of up to 2,000,000 shares
(each a “Share” and collectively, the “Shares”).

 

IMPORTANT INVESTOR NOTICES

 

NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THE SHARES EXCEPT FOR THIS SUBSCRIPTION AGREEMENT AND ANY
SUPPLEMENTS HERETO (THE “AGREEMENT”), AND NO PERSON HAS BEEN AUTHORIZED TO MAKE
ANY REPRESENTATIONS EXCEPT THOSE CONTAINED HEREIN.

 

THIS AGREEMENT IS CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED,
DISTRIBUTED OR DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS
REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT ACKNOWLEDGES
AND AGREES TO THE FOREGOING RESTRICTIONS.

 

THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS AGREEMENT DOES NOT CONTAIN ALL OF THE INFORMATION THAT WOULD
NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING REGISTERED UNDER THE SECURITIES
ACT. YOU MUST CONDUCT AND RELY ON YOUR OWN EVALUATION OF THE COMPANY AND THE
TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED, IN DECIDING
WHETHER TO INVEST IN THE OFFERING.

 

THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT AGREES TO
RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE ANY OF THE
SHARES DESCRIBED HEREIN.

 



1

 

 

NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SHARES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE. THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF SHARES, TO ASK QUESTIONS OF AND RECEIVE
ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN ADDITIONAL
INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN ACQUIRE IT
WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE ACCURACY OF THE
INFORMATION SET FORTH HEREIN. ALL SUCH ADDITIONAL INFORMATION SHALL ONLY BE
PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH ITS DULY
AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR INFORMATION
PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.

 

NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.

 

THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S
PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND INTENTIONS.
THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING STATEMENTS IS
SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER MATERIALLY.

 

THE OFFERING PRICE OF THE SHARES HAS BEEN DETERMINED ARBITRARILY. THE PRICE OF
THE SHARES DOES NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS, EARNINGS OR
BOOK VALUE OF THE COMPANY, OR TO POTENTIAL ASSETS, EARNINGS, OR BOOK VALUE OF
THE COMPANY. THERE IS NO ACTIVE TRADING MARKET IN THE COMPANY’S COMMON STOCK AND
THERE CAN BE NO ASSURANCE THAT AN ACTIVE TRADING MARKET IN ANY OF THE COMPANY’S
SECURITIES WILL DEVELOP OR BE MAINTAINED. THE PRICE OF SHARES OF COMMON STOCK
QUOTED ON THE OTC MARKETS OR TRADED ON ANY EXCHANGE MAY BE IMPACTED BY A LACK OF
LIQUIDITY OR AVAILABILITY OF SUCH SHARES FOR PUBLIC SALE AND ALSO WILL NOT
NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS, EARNINGS, BOOK VALUE OR
POTENTIAL PROSPECTS OF THE COMPANY OR APPLICABLE QUOTED OR TRADING PRICES THAT
MAY EXIST FOLLOWING THE LAPSE OF RESTRICTIONS ON THE SHARES SOLD PURSUANT TO THE
OFFERING OR OTHER RESTRICTIONS. SUCH PRICES SHOULD NOT BE CONSIDERED ACCURATE
INDICATORS OF FUTURE QUOTED OR TRADING PRICES THAT MAY SUBSEQUENTLY EXIST
FOLLOWING THIS OFFERING.

 



2

 

 

THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY
SUBSCRIPTION IN WHOLE OR IN PART FOR ANY REASON OR FOR NO REASON. THE COMPANY IS
NOT OBLIGATED TO NOTIFY RECIPIENTS OF THIS AGREEMENT WHETHER ALL OF THE SHARES
OFFERED HEREBY HAVE BEEN SOLD.

 

SUBSCRIBERS MAY BE DEEMED TO BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
WITHIN THE MEANING OF THE UNITED STATES SECURITIES LAWS AND REGULATIONS
REGARDING A PUBLIC COMPANY. THIS AGREEMENT CONTAINS CONFIDENTIAL INFORMATION
CONCERNING THE COMPANY, AND HAS BEEN PREPARED SOLELY FOR USE IN CONNECTION WITH
THE OFFERING DESCRIBED HEREIN. ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER
THAN IN CONNECTION WITH THE CONSIDERATION OF AN INVESTMENT IN THE SHARES THROUGH
THE OFFERING DESCRIBED HEREIN MAY SUBJECT THE USER TO CIVIL AND/OR CRIMINAL
LIABILITY. THE RECIPIENT, BY ACCEPTING THIS AGREEMENT, AGREES NOT TO: (I)
DISTRIBUTE OR REPRODUCE THIS AGREEMENT, IN WHOLE OR IN PART, AT ANY TIME,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY; (II) TO KEEP CONFIDENTIAL THE
EXISTENCE OF THIS DOCUMENT AND THE INFORMATION CONTAINED HEREIN OR MADE
AVAILABLE IN CONNECTION WITH ANY FURTHER INVESTIGATION OF THE COMPANY; AND (III)
REFRAIN FROM TRADING IN THE PUBLICLY-TRADED SECURITIES OF THE COMPANY OR ANY
OTHER RELEVANT COMPANY FOR SO LONG AS SUCH RECIPIENT IS IN POSSESSION OF THE
MATERIAL NON-PUBLIC INFORMATION CONTAINED HEREIN. SUBSCRIBERS ARE ADVISED THAT
THEY SHOULD SEEK THEIR OWN LEGAL COUNSEL PRIOR TO EFFECTUATING ANY TRANSACTIONS
IN THE PUBLICLY TRADED COMPANY’S SECURITIES.

 

FOR RESIDENTS OF ALL STATES

 

THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OR THE SECURITIES LAWS OF ANY STATE AND WILL BE OFFERED AND SOLD IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION AFFORDED BY SECTION 4(a)(2) THEREUNDER AND
REGULATION D (RULE 506) OF THE SECURITIES ACT AND CORRESPONDING PROVISIONS OF
STATE SECURITIES LAWS.

 



3

 

 

THE SHARES OFFERED HEREBY ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

THE SHARES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION (“SEC”), ANY STATE SECURITIES
COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THIS AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE. EACH INVESTOR SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR
FINANCIAL SITUATION. IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED
TO BE TAX ADVICE PROVIDED BY THE COMPANY.

 

FOR FLORIDA RESIDENTS ONLY

 

THE SHARES REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER IN A
TRANSACTION EXEMPT UNDER § 517.061 OF THE FLORIDA SECURITIES ACT. THE SHARES
HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN ADDITION,
ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE WITHIN
THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
SUBSCRIBER TO THE COMPANY, AN AGENT OF THE COMPANY, OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH SUBSCRIBER, WHICHEVER
OCCURS LATER.

 



4

 

 

1.  SUBSCRIPTION AND PURCHASE PRICE

 

(a)  Subscription. Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Shares
indicated on page 12 hereof on the terms and conditions described herein.

 

(b)  Purchase of Shares. The Subscriber understands and acknowledges that the
Purchase Price to be remitted to the Company in exchange for the Shares shall be
set at $5.00 per Share, for an aggregate purchase price as set forth on page 12
hereof (the “Aggregate Purchase Price”). The Subscriber’s delivery of this
Agreement to the Company shall be accompanied by payment for the Shares
subscribed for hereunder, payable in United States Dollars, by wire transfer of
immediately available funds delivered contemporaneously with the Subscriber’s
delivery of this Agreement to the Company in accordance with the wire
instructions provided on Annex A. The Subscriber understands and agrees that,
subject to Section 2 and applicable laws, by executing this Agreement, it is
entering into a binding agreement.

 

2.  ACCEPTANCE, OFFERING TERM AND CLOSING PROCEDURES

 

(a)  Acceptance or Rejection. Subject to full, faithful and punctual performance
and discharge by the Company of all of its duties, obligations and
responsibilities as set forth in this Agreement and any other agreement entered
into between the Subscriber and the Company relating to this subscription
(collectively, the “Transaction Documents”), the Subscriber shall be legally
bound to purchase the Shares pursuant to the terms and conditions set forth in
this Agreement. For the avoidance of doubt, upon the occurrence of the failure
by the Company to fully, faithfully and punctually perform and discharge any of
its duties, obligations and responsibilities as set forth in any of the
Transaction Documents, which shall have been performed or otherwise discharged
prior to the Closing, the Subscriber may, on or prior to the Closing (as defined
below), at its sole and absolute discretion, elect not to purchase the Shares
and provide instructions to the Company to receive the full and immediate refund
of the Aggregate Purchase Price. The Subscriber understands and agrees that the
Company reserves the right to reject this subscription for Shares in whole or
part in any order at any time prior to the Closing for any reason or for no
reason, notwithstanding the Subscriber’s prior receipt of notice of acceptance
of the Subscriber’s subscription. In the event the Closing does not take place
because of (i) the rejection of subscription for Shares by the Company; or (ii)
the election not to purchase the Shares by the Subscriber; or (iii) failure to
effectuate an initial closing on or prior to March 1, 2019 (unless extended in
the discretion of the Company) (which, for the avoidance of doubt, has occurred)
for any reason or no reason, this Agreement and any other Transaction Documents
shall thereafter be terminated and have no force or effect, and the parties
shall take all steps, to ensure that the Aggregate Purchase Price shall promptly
be returned or caused to be returned to the Subscriber without interest thereon
or deduction therefrom.

 



5

 

 

(b)  Closing. The closing of the purchase and sale of the Shares hereunder (the
“Closing”) shall take place at the offices of the Company or such other place as
determined by the Company and may take place in one of more closings. Closings
shall take place on a Business Day promptly following the satisfaction of the
conditions set forth in Section 6 below, as determined by the Company (the
“Closing Date”). “Business Day” shall mean from the hours of 9:00 a.m. (Eastern
Time) through 5:00 p.m. (Eastern Time) of a day other than a Saturday, Sunday or
other day on which commercial banks in New York, New York are authorized or
required to be closed. The Shares purchased by the Subscriber will be delivered
by the Company promptly on the Closing Date (as defined above).

 

(c)  Following Acceptance or Rejection. The Subscriber acknowledges and agrees
that this Agreement and any other documents delivered in connection herewith
will be held by the Company. In the event that this Agreement is not accepted by
the Company for whatever reason, which the Company expressly reserves the right
to do, this Agreement, the Aggregate Purchase Price received (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Agreement. If this Agreement is accepted by the Company, the Company is entitled
to treat the Aggregate Purchase Price received as an interest free loan to the
Company until such time as the Subscription is accepted.

 

(d)  Acknowledgments. The Subscriber understands that the Shares are offered by
the Company without any anti- dilution or similar protections, and further
understands and agrees that its signature hereto will constitute a surrender of
all previous anti-dilution protection that may have been granted to it by the
Company, which protective provisions will cease and be null and void upon its
execution and the Company’s acceptance of this Agreement.

 



6

 

 

3.  THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

 

(a)  The Subscriber has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized by all the
necessary corporate actions, and no other acts or proceedings on the part of the
Subscriber are necessary to authorize the execution, delivery or performance by
the Subscriber of this Agreement, if applicable, and this Agreement constitutes
a valid and legally binding obligation of the Subscriber, except as may be
limited by bankruptcy, reorganization, insolvency, moratorium and similar laws
of general application relating to or affecting the enforcement of rights of
creditors, and except as enforceability of the obligations hereunder are subject
to general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or law).

 

(b)  The Subscriber acknowledges its understanding that the Offering and sale of
the Shares is intended to be exempt from registration under the Securities Act
of 1933, as amended (the “Securities Act”), by virtue of Section 4(a)(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”). In furtherance thereof, the Subscriber represents and warrants
to the Company and its affiliates as follows:

 

(i)  The Subscriber realizes that the basis for the exemption from registration
may not be available if, notwithstanding the Subscriber’s representations
contained herein, the Subscriber is merely acquiring the Shares for a fixed or
determinable period in the future, or for a market rise, or for sale if the
market does not rise. The Subscriber does not have any such intention.

 

(ii)  The Subscriber realizes that the basis for exemption would not be
available if the Offering is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws.

 

(iii)  The Subscriber is acquiring the Shares solely for investment purposes,
and not with a view towards, or resale in connection with, any distribution of
the Shares.

 

(iv)  The Subscriber has the financial ability to bear the economic risk of the
Subscriber’s investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.

 

(v)  The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the Shares. If
other than an individual, the Subscriber also represents it has not been
organized solely for the purpose of acquiring the Shares.

 



7

 

 

(vi)  The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber or its agents (including Annex B, attached
hereto), has carefully reviewed them and understands the information contained
therein, prior to the execution of this Agreement.

 

(c)  The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
has disclosed to the Subscriber in writing (a copy of which is annexed to this
Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the Advisor and the Company or
any affiliate or sub-agent thereof.

 

(d)  The Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Shares, and fully understands that the Shares are
a speculative investment that involves a high degree of risk of loss of the
Subscriber’s entire investment. Among other things, the Subscriber has carefully
considered each of the risks as described on Annex B, attached hereto and in the
SEC Reports.

 

(e)  The Subscriber will not sell or otherwise transfer any Shares without
registration under the Securities Act or an exemption therefrom, and fully
understands and agrees that the Subscriber must bear the economic risk of its
purchase because, among other reasons, the Shares have not been registered under
the Securities Act or under the securities laws of any state and, therefore,
cannot be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of such states, or an exemption from such registration is
available. In particular, the Subscriber is aware that the Shares are
“restricted securities,” as such term is defined in Rule 144 promulgated under
the Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met. The Subscriber understands
that any sales or transfers of the Shares are further restricted by state
securities laws and the provisions of this Agreement.

 

(f)  No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Shares, the Subscriber
is not relying upon any representations other than those contained herein.

 

(g)  The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Shares will not cause such overall commitment to become
excessive.

 



8

 

 

(h)  The Subscriber understands and agrees that the certificates for the Shares
shall bear substantially the following legend until (i) such Shares shall have
been registered under the Securities Act and effectively disposed of in
accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel acceptable to the Subscriber, such Shares may be
sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SHARES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES
AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING
SUCH SHARES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

(i)  Neither the SEC nor any state securities commission has approved the Shares
or passed upon or endorsed the merits of the Offering. There is no government or
other insurance covering any of the Shares.

 

(j)  The Subscriber and its Advisors, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the Offering, the Shares, and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.

 

(k)  (i) In making the decision to invest in the Shares the Subscriber has
relied solely upon the information provided by the Company in the Transaction
Documents. To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Shares hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Shares other than the
Transaction Documents.

 

(ii) The Subscriber represents and warrants that: (i) the Subscriber was
contacted regarding the sale of the Shares by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship and (ii) no Shares were offered or sold to
it by means of any form of general solicitation or general advertising, and in
connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.

 



9

 

 

(l)  The Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.

 

(m)  The Subscriber is not relying on the Company or any of its employees,
agents, or advisors with respect to the legal, tax, economic and related
considerations of an investment in the Shares, and the Subscriber has relied on
the advice of, or has consulted with, only its own Advisors.

 

(n)  The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

(o)  No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein.

 

(p)  (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

(q)  This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason or for no
reason.

 



10

 

 

(r)  The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein.

 

(s)  The Subscriber is, and on each date on which the Subscriber continues to
own restricted Shares from the Offering will be, an “Accredited Investor” as
defined in Rule 501(a) under the Securities Act. In general, an “Accredited
Investor” is deemed to be an institution with assets in excess of $5,000,000 or
individuals with a net worth in excess of $1,000,000 (excluding such person’s
principal residence) or annual income exceeding $200,000 or $300,000 jointly
with his or her spouse.

 

(t)  The Subscriber, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the Offering, and has so
evaluated the merits and risks of such investment. The Subscriber has not
authorized any person or entity to act as its Purchaser Representative (as that
term is defined in Regulation D of the General Rules and Regulations under the
Securities Act) in connection with the Offering. The Subscriber is able to bear
the economic risk of an investment in the Shares and, at the present time, is
able to afford a complete loss of such investment.

 

(u)  The Subscriber has reviewed, or had an opportunity to review, all of the
Company’s filings with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, since January 1, 2018 (the “SEC
Reports”), including, without limitation, the “Risk Factors” and “Forward
Looking Statements” disclaimers contained therein. The SEC Reports are hereby
incorporated by reference.

 



11

 

 

4.  THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:

 

(a)  Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Nevada. The Company is duly qualified to do business, and is in good standing in
the states required due to (a) the ownership or lease of real or personal
property for use in the operation of the Company’s business or (b) the nature of
the business conducted by the Company. The Company has all requisite power,
right and authority to own, operate and lease its properties and assets, to
carry on its business as now conducted, to execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and to carry out the transactions contemplated hereby and thereby.
All actions on the part of the Company and its officers and directors necessary
for the authorization, execution, delivery and performance of this Agreement and
the other Transaction Documents, the consummation of the transactions
contemplated hereby and thereby, and the performance of all of the Company’s
obligations under this Agreement and the other Transaction Documents have been
taken or will be taken prior to the Closing. This Agreement has been, and the
other Transaction Documents to which the Company is a party on the Closing will
be, duly executed and delivered by the Company, and this Agreement is, and each
of the other Transaction Documents to which it is a party on the Closing will
be, a legal, valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.

 

(b)  Issuance of Shares. The Shares to be issued to the Subscriber pursuant to
this Agreement, when issued and delivered in accordance with the terms of this
Agreement, will be duly and validly issued and will be fully paid and non-
assessable.

 

(c)  Authorization; Enforcement. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company, and the
consummation of the transactions contemplated hereby and thereby, will not (a)
constitute a violation (with or without the giving of notice or lapse of time,
or both) of any provision of any law or any judgment, decree, order, regulation
or rule of any court, agency or other governmental authority applicable to the
Company, (b) require any consent, approval or authorization of, or declaration,
filing or registration with, any person (other than any filings required under
applicable securities laws), (c) result in a default (with or without the giving
of notice or lapse of time, or both) under, acceleration or termination of, or
the creation in any party of the right to accelerate, terminate, modify or
cancel, any agreement, lease, note or other restriction, encumbrance, obligation
or liability to which the Company is a party or by which it is bound or to which
any assets of the Company are subject, (d) result in the creation of any lien or
encumbrance upon the assets of the Company, or upon any Shares or other
securities of the Company, (e) conflict with or result in a breach of or
constitute a default under any provision of the articles of incorporation or the
bylaws of the Company, or (f) invalidate or adversely affect any permit,
license, authorization or status used in the conduct of the business of the
Company.

 



12

 

 

(d)  Capitalization. The capitalization of the Company is substantially as set
forth in the SEC Reports..

 

(e)  Private Placements. Assuming the accuracy of the Subscriber’s
representations and warranties set forth in Section 4, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Subscribers as contemplated hereby.

 

(f)  Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Shares will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall, while the Subscriber owns
Shares, conduct its business in a manner so that it will not become subject to
the Investment Company Act.

 

5.  OTHER AGREEMENTS OF THE PARTIES

 

(a)  Securities Laws Disclosure; Publicity. The Company shall not publicly
disclose the name of any Subscriber, or include the name of any Subscriber in
any filing with the SEC or any regulatory agency, without the prior written
consent of such Subscriber, except to the extent such disclosure is required by
law, provided that, this Agreement will not restrict the right of the Company to
file a complete version of this Agreement with the SEC.

 

(b)  Integration. The Company shall not, and shall use its best efforts to
ensure that no affiliate of the Company shall, after the date hereof, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security that would be integrated with the offer or sale of the Shares in a
manner that would require the registration under the Securities Act of the sale
of the Shares to the Subscribers.

 

(c)  Quotation. As long as any Subscriber owns Shares, the Company shall use
best efforts to maintain its “reporting status” with the SEC.

 



13

 

 

6.  CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

 

The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:

 

(a)  As of the Closing, no legal action, suit or proceeding shall be pending
that seeks to restrain or prohibit the transactions contemplated by this
Agreement.

 

(b)  The representations and warranties of the Company contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct as of the Closing as if made on
the Closing Date.

 

7.  MISCELLANEOUS PROVISIONS

 

(a)  All parties hereto have been represented by counsel, and no inference shall
be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.

 

(b)  Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.

 

(c)  Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

(d)  The representations, warranties and agreement of the Subscriber and the
Company made in this Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Shares.

 

(e)  Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.

 



14

 

 

(f)  Except as otherwise provided herein, this Agreement shall be binding upon,
and inure to the benefit of, the parties to this Agreement and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
Subscriber is more than one person or entity, the obligation of the Subscriber
shall be joint and several and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, each such person or entity and its heirs, executors, administrators,
successors, legal representatives and assigns. This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

 

(g)  This Agreement is not transferable or assignable by the Subscriber.

 

(h)  Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by both (a) the Company and (b)
the Subscribers.

 

(i)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida, without giving effect to conflicts of law
principles.

 

(j)  The Company and the Subscriber hereby agree that any dispute that may arise
between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in Miami, Florida, and they hereby submit to
the exclusive jurisdiction of the federal and state courts of the State of
Florida located in Miami, Florida with respect to any action or legal proceeding
commenced by any party, and irrevocably waive any objection they now or
hereafter may have respecting the venue of any such action or proceeding brought
in such a court or respecting the fact that such court is an inconvenient forum,
relating to or arising out of this Agreement or any acts or omissions relating
to the sale of the Shares hereunder, and consent to the service of process in
any such action or legal proceeding by means of registered or certified mail,
return receipt requested, postage prepaid, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.

 



15

 

 

(k)  WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(l)  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

(Signature Pages Follow)

 



16

 

 

SUBSCRIBER MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the
[Document.CreatedDate]

 

[Number.SharesPurchased] x $5.00 for each Share = $ [Total.USDInvestment]      
Shares subscribed for   Aggregate Purchase Price

 

Manner in which Title is to be held (Please Check One):

 



17

 

 



1. ☐ Individual   7. ☐  Trust/Estate/Pension or Profit sharing Plan            
  2. ☐  Joint Tenants with Right of Survivorship   8. ☐  Date Opened: As a
Custodian for Under the Uniform Gift to Minors Act of the State of              
3. ☐  Community Property   9. ☐  Married with Separate Property               4.
☐  Tenants in Common   10. ☐  Keogh               5. ☐  Corporation/Partnership/
Limited Liability Company   11. ☐  Tenants by the Entirety               6. ☐ 
IRA        

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):

 

Account Name:

 

Account Number:

 

Representative Name:

 

Representative Phone Number:

 

Address:

 

City, State, Zip:

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN. INDIVIDUAL SUBSCRIBERS
MUST COMPLETE THIS PAGE 13.

SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 14.

 



18

 

 

EXECUTION BY NATURAL PERSONS

 

Exact Name in Which Title is to be Held

 

Name (Please Print) Name of Additional Subscriber     Residence: Number and
Street Address of Additional Subscriber     City, State and Zip Code City, State
and Zip Code     Social Security Number Social Security Number     Telephone
Number Telephone Number     Fax Number (if available) Fax Number (if available)
    E-Mail (if available) E-Mail (if available)         (Signature) (Signature
of Additional Subscriber)

 

ACCEPTED on [Document.CreatedDate] on behalf of the Company.

 

  By:     Name: J. Mark Goode   Title: Chief Executive Officer

 

(SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT)

 



19

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

 

(Corporation, Partnership, LLC, Trust, Etc.)

 

Name of Entity (Please Print)

 

Date of Incorporation or Organization:

 

State/Country of Principal Office:

 

Federal Taxpayer Identification Number (or foreign equivalent):

 

Office Address

 

City, State and Zip Code

 

Telephone Number

 

Fax Number (if available)

 

E-Mail (if available)

 

  By:     Name: [Client.FirstName] [Client.LastName]   Title: [Client.Title]

 

ACCEPTED on [Document.CreatedDate] , on behalf of the Company.

 

  By:     Name: J. Mark Goode   Title: CEO

 

(SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT)

 



20

 

 

ANNEX A

 

WIRE INSTRUCTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 



A-1

 

 

ANNEX B

 

RISK FACTORS

 

Investing in the Shares involves a high degree of risk. A prospective Subscriber
should consider the following risks, as well those risk factors set forth in the
Company’s last Annual Report on Form 10-K,before purchasing any Shares. Any of
such risks could harm the Company’s business, operating results and financial
condition and cause the trading price of the Company’s common stock to decline,
which would cause a Subscriber to lose all or part of its investment. When
determining whether to invest, a prospective Subscriber should also refer to the
other information contained in the SEC Reports including the Company’s financial
statements and the related notes thereto.

 

Risks Relating to the Offering of the Shares

 

The Shares will be subject to restrictions on resale.

 

We have not registered the sale of any of the Shares under the Securities Act or
any state securities laws. The securities offered hereby are highly illiquid,
and are not transferable except in accordance with the Securities Act.
Consequently, the Shares may not be resold or otherwise transferred unless they
are subsequently registered under applicable securities laws or an exemption
therefrom is available. In view of these and other limitations to the transfer
of the Shares as described herein, the Shares should be considered an illiquid
investment which may need to be held indefinitely. Limitations on the transfer
of the Shares may also adversely affect the price that a Subscriber might be
able to obtain for such securities in a private sale.

 

There is not an active, liquid market for the Company’s common stock.

 

The Company’s common stock is not listed on any national securities exchange.
Accordingly, investors may find it more difficult to buy and sell the Company’s
common stock than if it was traded on an exchange. Although the Company’s common
stock is quoted on the OTC Pink, it is an unorganized, inter-dealer,
over-the-counter market which provides significantly less liquidity than the
NASDAQ Capital Market or other national securities exchange. Further, there is
little reported trading in the Company’s common stock. These factors may have an
adverse impact on the trading and price of the Company’s common stock.

 

The Company will have broad discretion and flexibility in how it uses the net
proceeds from the offering.

 

The Company intends to use the net proceeds from this offering for general
corporate purposes including working capital. The Company’s management will have
significant discretion and flexibility in applying the net proceeds of this
offering. Subscribers will be relying on the judgment of the Company’s
management with regard to the use of these net proceeds, and Subscribers will
not have the opportunity, as part of their investment decision, to assess
whether the net proceeds are being used appropriately. The failure of management
to use such funds effectively could have a material adverse effect on the
Company’s business, financial condition, operating results and cash flow.

 



B-1

 

 

Additional stock offerings in the future may dilute then existing stockholders’
percentage ownership of the Company.

 

Given the Company’s plans and expectations that it will need additional capital,
the Company anticipates that it will need to issue additional shares of common
stock or securities convertible or exercisable for shares of common stock, which
may include, for example, convertible preferred stock, convertible notes, or
warrants. The issuance of additional securities in the future will dilute the
percentage ownership of then existing stockholders.

 

The price of the Shares has been determined without a third party valuation or
fairness opinion.

 

The Company has set the price of the Shares without the benefit of any third
party valuation or fairness opinion or review. Subscribers must make their own
determination as to the accuracy, fairness or reasonableness of the price of the
Shares and the other terms of the offering.

 

There is no investor counsel.

 

The Company has not retained any independent professionals to review or comment
on this offering or otherwise protect the interests of Subscribers. Although the
Company has retained its own counsel, neither such firm nor any other firm has
made any independent examination of any factual matters represented by
management herein, and purchasers of the Shares offered hereby should not rely
on any such firms so retained with respect to any matters herein described

 

No governmental entity has evaluated the Shares.

 

No federal or state commission, department or agency has made any evaluation,
finding, recommendation or endorsement with respect to the Shares.

 

 

B-2

 

